ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 03/04/2022, in pages 7-11, with respect to Claim 11 and 19 have been fully considered and are persuasive.  
Amendment to Claims 11 and 19 overcomes 103 rejections. 
Amendment to claims 11, 13, 15 and 19-20 has been acknowledged.
Addition of new claims 21-22 has been acknowledged.
Allowable Subject Matter
Claims 11-22 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 11, none of the prior art of record either taken alone or in combination discloses the claimed “a control device to determine, for the arbitrary first one of the transmit devices, a phase offset to the corresponding second one of the transmit devices, using a first radar signal that corresponds to a first radar wave sent out by the arbitrary first one of the transmit devices and received by the assigned first one of the receive devices and a second radar signal that corresponds to a second radar wave sent out by the second one of the transmit devices and received by the assigned second one of the receive devices, wherein the radar device includes a MIMO radar device, wherein the plurality of the transmit devices are in a transmit segment, and wherein the plurality of the receive devices are in a receive segment, wherein the array of transmit devices and receive devices are oriented on a grid, and wherein a misalignment angle or a phase offset based on the misalignment angle is at least one of the following: (i) a specified value stored in a storage device of the radar device; (ii) determined by an acceleration sensor; and/or (iii) determined using the phase difference between two further transmit devices”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 12-18 and 22 depends ultimately from allowable, independent claim 11, so each of dependent claims 12-18 and 22 is allowable for, at least, the reasons for which independent claim 11 is allowable. 
As for independent claim 19, none of the prior art of record either taken alone or in combination discloses the claimed “determining a phase offset of an arbitrary first one of the transmit devices to a corresponding second one of the transmit devices, wherein the transmit devices and the receive devices are in an array having horizontal rows and vertical columns so that, in a corresponding virtual array, a subarray assigned to the arbitrary first one of the transmit devices has at least one first virtual element that has a same horizontal position as, and has a different vertical position from, at least one assigned second virtual element of a further subarray assigned to the second one of the transmit devices, wherein a first one of the receive devices is assigned to the first virtual element and a second one of the receive devices is assigned to the second virtual element, and a control device to determine, for the arbitrary first one of the transmit devices, a phase offset to the corresponding second one of the transmit devices, using a first radar signal that corresponds to a first radar wave sent out by the arbitrary first one of the transmit devices and received by the assigned first one of the receive devices and a second radar signal that corresponds to a second radar wave sent out by the second one of the transmit devices and received by the assigned second one of the receive devices, wherein the radar device includes a MIMO radar device, wherein the plurality of the transmit devices are in a transmit segment, and wherein the plurality of the receive devices are in a receive segment, wherein the array of transmit devices and receive devices are oriented on a grid, and wherein a misalignment angle or a phase offset based on the misalignment angle is at least one of the following: (i) a specified value stored in a storage device of the radar device; (ii) determined by an acceleration sensor; and/or (iii) determined using the phase difference between two further transmit devices”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 20-21 depends ultimately from allowable, independent claim 19, so each of dependent claims 20-21 is allowable for, at least, the reasons for which independent claim 19 is allowable. 
The closest prior art is found to be:
Losech et al. (US 2017/0307744 A1) which discloses MIMO radar device (paragraph 39: Figure 1); transmission antennas TX1-TX3 (Figure 2A: 11); the planar antenna array 10…a transmitting array 11 made up of multiple transmitting antennas… are emitting from radar device 1 with the aid of the transmitting antennas…the planar antenna array 10 includes a receiving array 13 made up of multiple receiving antennas…the emitted electromagnetic signals 20 can be reflected on an external object 14, whereby reflected electromagnetic signals 22 result…the reflected electromagnetic signals 22 are receivable with the aid of the receiving antennas of receiving array 13 (paragraph 40); the first direction x…the columns of the transmission antennas TXi and RXi are aligned along a second coordinate direction y, which is perpendicular to the first coordinate direction (paragraph 45:Figure 2A); Figure 2B shows a schematic illustration of virtual phase centers which result when the antenna array of the MIMO radar device (paragraph 33); a first virtual MIMO array VMA1 includes the virtual phase centers VZ11, VZ12, VZ13, VZ14…Figure 2B: a second virtual MIMO array VMA2 comprises the virtual phase centers VZ21 or VZ22 (paragraph 53); the transmitting antenna array, which is made up of the transmitting antennas, i.e., by forming all possible products of one-way antenna diagrams atx(θ) of the transmitting antennas with one-way antenna diagrams arx(θ) of the receiving antenna (paragraph 13); in a step S01, electromagnetic signals 20 are emitted with the aid of transmitting antennas TX1, TX2…in a step S02, electromagnetic signals 22 reflected on object 14 are received with the aid of receiving antennas RX1, RX2 (paragraph 67).
Rao et al. (US 2016/0146931 A1) which discloses the calibration of unknown phase offsets across both radar chip 804 and radar chip 806 during the transmissions on both transmit antennas…estimate phase offsets of the local oscillator signal across transmissions from multiple transmitters both inter-chip and intra-chip … the phase offsets that is estimated could be the residual phase offset after a previous calibration procedure…calibration procedure might include a frequency correction to correct for larger delay mismatches), (paragraph 34: the first radar chip includes a first radar transmission antenna, a second radar transmission antenna and a first radar receiver antenna array...the second radar chip includes a second radar receiver antenna array….the first radar transmission antenna can transmit a first radar transmission signal…the second radar transmission antenna can transmit a second radar transmission signal; paragraph 53: the use of one or more standard radar chips containing two or more embedded receive antennas together with one or more standard radar chips containing two or more embedded receive antennas as well as two or more embedded transmit antennas (paragraph 89); radar chip 804 transmits radar chirps on two antennas and receives radar return signals via receive antenna array 814, which, in this embodiment, is an antenna array using four physical antennas embedded on the chip (paragraph 87); radar returns from two transmit antennas, four additional virtual antennas can be synthesized as illustrated by virtual antenna receive array 816…similarly, signal processing is applied to the received signals from the four real receive antennas of radar chip 806 allowing virtual receive antenna array 820 to be synthesized… transmit antenna 810, being arranged, in this embodiment, a certain distance, 1.5λ, from transmit antenna 812, where λ is the wavelength of the nominal transmit frequency…calibrate intra chip delay differences that may exist between transmission from transmit antenna 810 and transmit antenna 812 (paragraph 88).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648